           Case 1:18-cv-05029-TCB Document 25 Filed 10/28/19 Page 1 of 2



               UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF GEORGIA (ATLANTA)

                                         )
LANCE WHITE,                             )
                                         ) Case No.: 1:18-cv-05029-TCB
               Plaintiff.                )
                                         )
      v.                                 )
                                         )
NAVIENT SOLUTIONS, LLC,                  )
                                         )
                 Defendant.              )
                                         )

                            NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: October 28, 2019                By: /s/ Joseph C. Hoeffel
                                         Joseph C. Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com
        Case 1:18-cv-05029-TCB Document 25 Filed 10/28/19 Page 2 of 2



                          CERTIFICATE OF SERVICE

            I, Joseph C. Hoeffel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                               Christopher A. Reese, Esquire
                          Stradley Ronon Stevens & Young, LLP
                              2005 Market Street, Suite 2600
                                  Philadelphia, PA 19103
                                   creese@stradley.com
                                  Attorney for Defendant




Dated: October 28, 2019              By: /s/ Joseph C. Hoeffel
                                       Joseph C. Hoeffel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jhoeffel@creditlaw.com
